Case 5:17-cv-05042-JLV Document 146 Filed 04/09/19 Page 1 of 1 PageID #: 1799



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 RAPID CITY DIVISION



 HOLLI TELFORD personally and as assignee
 of the claims of BRENDA BURTON,                                   CIV. 17-5042

                               Plaintiffs,

 v.
                                                           NOTICE OF APPEARANCE
 RON A. BRADEEN, BRADEEN REAL
 ESTATE, JEFF STORM, JIM BULTSMA,
 JIM ASHMORE, SOUTHERN HILLS TITLE
 COMPANY, MORNINGSIDE PROPERTIES
 LLP; HEARTLAND REAL ESTATE,
 VERYLIS R. BOYD, WARNER C. BOYD,
 FALL RIVER COUNTY SHERIFF ROBERT
 EVANS and SA DANE RASMUSSEN in their
 official capacities,

                               Defendants.


       Notice is hereby given that the undersigned will now also appear as attorney of record for

Jim Ashmore and Southern Hills Title Company in the above-captioned matter.

       Dated this 9th day of April 2019.

                                             /s/      Kelsey E. B. Knoer
                                             Gregory H. Wheeler
                                             Kelsey E. B. Knoer
                                             BOYCE LAW FIRM, L.L.P.
                                             300 S. Main Avenue
                                             P.O. Box 5015
                                             Sioux Falls, SD 57117-5015
                                             (605) 336-2424
                                             ghwheeler@boycelaw.com
                                             keknoer@boycelaw.com




                                                 1
